Title: To James Madison from John Graham, 18 April 1815
From: Graham, John
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Dept of State 18th april 1815.
                    
                    The enclosed was received yesterday under Cover to mr Monroe with a Letter from mr Pinkney requesting him to forward it to you. As mr Monroe will not return until tomorrow I have thought that I should right in sending it by the mail of today.
                    I hope that mrs Madison has entirely recovered her Health; and that you find the exercise and partial relaxation from Business, which you are

permitted to enjoy in the Country, highly benificial to yourself. With sentiments of the highest Respect & Regard I am Dear Sir your mo obt Sert
                    
                        
                            John Graham
                        
                    
                